Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Lafon Murphy appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 8582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Murphy, No. 5:04-cr-00241-FL-1 (E.D.N.C. Sept. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.